Memorandum Opinion. Defendant here challenges the refusal of the trial court to grant his request, made before sentence was imposed, to withdraw his nolo contendere pleas to second-degree murder and assault with intent to murder. The Court of Appeals affirmed that refusal and the facts are more fully stated in the two opinions (one on rehearing) reported in 58 Mich App 18; 226 NW2d 843, and 60 Mich App 455; 231 NW2d 392.
Pursuant to GCR 1963, 853.2(4), in lieu of leave to appeal, the Court hereby reverses the decisions of the Court of Appeals and the trial court denying defendant’s motion to withdraw his pleas and remands the case to the trial court for further proceedings on the original charges consonant *530with People v Bencheck, 360 Mich 430; 104 NW2d 191 (1960), and People v Zaleski, 375 Mich 71; 133 NW2d 175 (1965).
T. G. Kavanagh, C. J., and Williams, Levin, M. S. Coleman, J. W. Fitzgerald, and Lindemer, JJ., concurred.
Swainson, J., took no part in the decision of this case.